PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/421,499
Filing Date: 1 Feb 2017
Appellant(s): Jeffrey Sakamoto et al.



__________________
Richard T. Roche
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/27/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/30/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments will be addressed in the order presented in the Appeal Brief.

To begin, it is noted that the claimed ratio, which has been found in the Final Rejection to be obvious over Anandan in view of Iwamoto, Geier, and Visco, is very large. The limitation at issue, found in claims 1, 5, 9, 13, 16, 20, and 30, is: “wherein segments of the array have a ratio of a distance across the segment to a thickness of the segment in a range of 1:1 to 50,000:1.” To put this into perspective, consider an object that is 1 inch by 1 inch (1:1), for example a postage stamp, relative to an object that is 0.789 miles by 1 inch (50,000:1), for example an unfurled roll of 50,000 postage stamps.

Section 1 of the arguments, on pages 9-30, addresses the obviousness rejection of claims 1, 5, 9, 13, 16, 20, and 30 over Anandan in view of Iwamoto, Geier, and Visco.

Appellant argues that the rejection does not teach every element of the claims because none of the references specifically teaches the claimed ratio (see, e.g., page 11 at the bottom of the first full paragraph and in the sentence bridging pages 11-12).
The examiner notes that the references do not need to teach specifically the claimed ratio since the teachings of the references suggest to the skilled artisan that it would have been obvious to find a workable range for the claimed ratio. It has been held that “it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree … is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” MPEP 2144.05 II A
Additionally, Appellant is reminded, as was discussed on pages 16-17 of the Final Rejection of 8/30/21, that the person of ordinary skill in the art is also a person of ordinary creativity and can employ inferences and creative steps, meaning that the skilled artisan would not need for the claimed ratio to be clearly spelled out in the references since the references suggest that it would be obvious to alter the relative distance across to change or improve the properties of the battery. MPEP 2143.03 I

With specific regard to Appellant’s statement in the middle of page 11 that “The Final Office Action’s generalized arguments regarding ‘increas[ing] energy density by increasing the ratio of cell thickness to cross-sectional area’ are too general to demonstrate that one skill in the art would have any reason to select the claimed ratio regarding the size of the segments in the array based on the teachings of Greer” the examiner is not convinced. Appellant is reminded that the claimed ratio is extremely large at 1:1 to 50,000:1, so it is unclear how the skilled artisan would not be able to select a ratio within such a large range.

In the paragraph bridging pages 11-12, Appellant argues that the cited paragraphs of Visco “never mention energy density.” However, as was stated in the Final Rejection, Visco is not relied upon for teachings concerning energy density. Appellant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
However, as Appellant states at the top of page 12, Visco does suggest that a solid electrolyte sheet is readily scalable to long continuous lengths. Certainly, Appellant will agree that a segment having a ratio of a distance across the segment to the thickness of the segment of more than 1:1 to 50,000:1 is a long continuous length.

As to Appellant’s arguments on page 13 concerning references relied upon for claims dependent from claim 1, the examiner maintains that claim 1 is obvious for the reasons provided in the Final Rejection and discussed above.

Regarding the arguments on pages 14-30, the examiner finds that the arguments presented are the same as the arguments presented concerning claim 1, and that the arguments are not convincing for the reasons provided above.


Section 2 of the arguments, on pages 31-37, alleges that the claimed range produces unexpected results.

The examiner maintains that Appellant has not presented data to support a finding of unexpected results for the limitation “wherein segments of the array have a ratio of a distance across the segment to a thickness of the segment in a range of 1:1 to 50,000:1.” 

Concerning the Sakamoto Declaration, which was addressed in the Final Rejection, the examiner maintains that the data presented in the declaration do not show unexpected results for the claimed range. The examiner maintains that three data points, only one of which is within the claimed range, are insufficient to show unexpected results. Furthermore, the examiner did, in fact, consider the data and did not merely make a conclusory statement, as is found in the middle of page 16 of the Final Rejection:
“Next, on pages 8-10 of the Affidavit, data is provided for the aspect ratios of 0.35, 3.4, and 9.3. The examiner maintains that this data is insufficient to show unexpected results. Furthermore, based on the Rupture Stress vs Aspect Ratio chart, it appears that the increased rupture stress is, in fact, expected to increase for decreasing aspect ratios. The data in the chart fail to show a marked improvement, such as a difference in kind rather than one of degree, inside the claimed range (i.e. aspect ratios below 1) when compared to outside the claimed range (i.e. aspect ratios above 1).”

On pages 33-35, Appellant further discusses of the Sakamoto Declaration. As Appellant writes on page 33, the specification states that the new cell architectures MAY minimize fracture of the layers and MAY enable an inherently brittle material to be used in a roll-to-roll continuous process (emphasis added by the examiner). It appears that it is segments within the claimed ratio range result in these improvements, but the statement from the specification in no way indicates that the claimed cell architecture unexpectedly produces these results.

On page 34, Appellant provides a Figure from the Declaration. The Figure provides graphical representation of the three data points provided in support of the argument of unexpected results. As is stated above and in the Final Rejection, the data in the chart fail to show a marked improvement, such as a difference in kind rather than one of degree, inside the claimed range (i.e. aspect ratios below 1) when compared to outside the claimed range (i.e. aspect ratios above 1). Based on the chart, the data show a predictable relationship which follows the trend line.


On pages 36-37, Appellant responds to the statement from the Final Rejection that Paragraph 12 of the Declaration appears to be a statement by Affiant of what the skilled artisan would consider expected results for the aspect ratio in the claimed range.
Paragraph 12 is provided here:

    PNG
    media_image2.png
    273
    652
    media_image2.png
    Greyscale

Appellant states that one’s own work may not be considered prior art in the absence of statutory basis. However, the statement above is not relied upon as prior art. It is not mentioned in the rejection. It is relied upon for a showing of what would be expected to rebut Appellant’s arguments of unexpected results. The examiner finds it contradictory for the inventor to state what would be expected with respect to the claimed range in a declaration that alleges that the claimed range produces unexpected results.

As to Appellant’s arguments on pages 36-37 concerning the probative value of an expert opinion (Sakamoto is the first named inventor), the examiner finds that, although the declaration does include three data points, any other analysis in the declaration is necessarily an expert opinion. Furthermore, the expert opinion expressed in the declaration, i.e. in paragraph 12, suggests that the claimed range produces expected results.


Section 3 of the arguments, on pages 38-41, maintains that the claimed range is critical.

The examiner maintains that the claimed range is not critical for at least the reasons discussed in the previous section.

Concerning the Taylor Declaration, which was addressed in the Non-Final Rejection mailed 2/18/21, the examiner maintains that no data was presented in that declaration to support a showing of criticality of the claimed range. While the declaration includes arguments concerning the claimed range, there is no data in the declaration that demonstrates criticality of the claimed range.

All of the arguments presented in the Appeal Brief concerning the Taylor Declaration have been addressed, but the examiner further notes that the arguments concerning the shape of the “pillars” of Anandan are not convincing for the reasons provided in the Non-Final Rejection of 2/18/21. Further, the rejection is based on the combination of Anandan in view of Iwamoto, Geier, and Visco, not on the teachings of Anandan alone. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As to the arguments on page 40 concerning the alleged advantages of the claimed invention, the examiner notes that, per MPEP 2144.05 II A, "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (emphasis added by the examiner)." In re Williams, 36 F.2d 436, 438 (CCPA 1929)
With specific regard to advantage (v), Appellant has not established that there is a sintering problem with Anandan.


Section 4 of the arguments, on pages 41-45, alleges that the obviousness rationales relied upon in the Final Rejection were not applied properly.

The examiner disagrees.

Concerning sections A and B, Appellant argues on pages 42-43 that the obviousness rejections relying on MPEP 2144.05 II and 2143 I C can be overcome by a showing of criticality of the claimed range. However, Appellant has not established criticality of the claimed range and therefore the rejection relying on those rationales is maintained.

As for section C, at the bottom of page 44, Appellant argues that the claimed ratios cause a change in performance of the claimed invention.
While the claimed ratios may cause a change in the performance, the examiner maintains that the change is not unexpected. Per MPEP 716.02: Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Appellant has not shown that the difference in performance is unexpected.

Section 5 of the arguments, on pages 45-49, alleges that the rejection relies on hindsight reasoning.

The examiner disagrees. In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Regarding Appellant’s arguments on pages 47-48, in reference to teachings in Anandan to “pillars” of segments, those arguments have been addressed extensively on pages 16-20 of the Non-Final Rejection of 2/18/21 and are not persuasive. 

In conclusion, the claimed invention is obvious for the reasons provided in the Final Rejection, and Appellant has failed to demonstrate criticality of the claimed range.







For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALIX E EGGERDING/Primary Examiner, Art Unit 1729                                                                                                                                                                                                        
Conferees:
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729 

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.